DETAILED ACTION
The Examiner acknowledges Claims 20 and 23 have been amended and Claims 22, 24, 36 and 37 have been cancelled.
Response to Arguments
Applicant’s arguments and amendments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of Claims 30 and 31 have been withdrawn. 
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive:
On page 6 of the response, the Applicant’s Attorney argues against the Bleil Patent and then from page 6 to page 7, the Morris Patent is argued against. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is pretty straight forward. Bleil teaches a shingle that can be used on a ridge (Column 1, Lines 56-57) but is silent about any dimensions of the shingle. Morris teaches a ridge vent that can then have shingles installed over it (Column 10, Lines 14-15). Thus it would have been obvious to one of ordinary skill in the art to have the shingles roughly the same dimension as the ridge vent in order to cover in. Wherein Morris discloses the ridge vent has approximately the same dimensions as the claimed invention (Column 10, Lines 27-30). Therefore, it 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant’s Attorney also argues Claims 25, 30-32 and 34-35 are patentable over the applied references by their dependency. However, as the Examiner has shown, independent Claim 20 is not allowable, so these Claims also stand rejected.
The final arguments are that Claims 21, 23, 26-29 and 33 are patentable over the applied references by their dependency. However, as the Examiner has shown, independent Claim 20 is not allowable, so these Claims also stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 20, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,613,165 to Bleil in view of US Patent # 5,947,817 to Morris.
Regarding claim 20, Bleil teaches in Figure 2, a strip of material (100) [shingle (Column 3, Line 61)] for covering a hip or ridge of a roof (Column 3, Line 47), the material (100) comprising a body [thickness section (Column 3, Lines 61-62)] with an upper surface (Column 3, Line 51) and a lower surface (Column 3, Lines 49-50), wherein the body has an asphalt coating (Column 3, Lines 51-53) on at least the upper surface; and wherein the body includes a plurality of relief cuts (112 and 122) (Column 3, Line 64 and Column 4, Line 12) extending through the material to facilitate folding of the body (Column 4, Line 15). Bleil is silent about the width and the length of the strip. However, Morris teaches a ridge device (Column 3, Lines 3-4) that has a width in the range of about 0.203 to 0.406 meters [11-1/4 inches (Column 10, Lines 29-30)] and that has a length in the range of about 3.048 to 24.384 meters [20 feet (Column 10, Lines 27-28)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a width in the range of about 0.203 to 0.406 meters in order to adequately cover the ridge of a roof and a length in the range of about 3.048 to 24.384 meters in order to provide a ridge material to cover the entire length of the ridge on a standard roof. 
Regarding claim 21, Bleil in view of Morris teach a strip of material. Furthermore, Morris teaches the ridge device (Column 3, Lines 3-4) that has a width of about 0.305 meters [11-1/4 inches (Column 10, Lines 29-30)]. It would have been obvious to 
Regarding claim 25, Bleil in view of Morris teach a strip of material. Furthermore, Bleil teaches a length of the strip corresponds to a length of the hip or ridge being covered [covering the hip and ridge of a roof (Column 1, Lines 21-23)].
Regarding claims 26-28, Bleil teaches a strip of material. Furthermore, Morris teaches in Figure 1, a strip (44) covering the ridge (60) of a roof (40) (Column 5, Lines 60-67) and wherein a length of the strip (44) is at least 50% [or 70% or 95%] a length of the ridge (60). It would have been obvious to one of ordinary skill in the art to have the strip of material at least 50, 70 or 95% a length of the ridge in order to provide a ridge material to cover the length of the ridge on a standard roof.
Regarding claim 30, Bleil in view of Morris teach a strip of material. Furthermore, Bleil teaches in Figure 2, each of the plurality of relief cuts (112 and 122) is centered within the width of the strip.
Regarding claim 31, Bleil in view of Morris teach a strip of material. Furthermore, Bleil teaches in Figure 2, the plurality of relief cuts (112 and 122) are equidistant from one another along the length of the strip
Regarding claim 32, Bleil in view of Morris teach a strip of material. Furthermore, Bleil teaches in Figure 2, each of the plurality of relief cuts (112 and 122) is a quadrilateral.

Regarding claim 35, Bleil in view of Morris teach a strip of material. Furthermore, Bleil teaches in Figure 2, at least three relief cuts (112, 122 and 132) extend through the material.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,613,165 to Bleil in view of US Patent # 5,947,817 to Morris in further view of US Patent # 6,991,535 to Ciepliski.
Regarding claim 29, Bleil in view of Morris teach a strip of material but are silent about it being wound on a roll or a length of the quantity of material. However, Ciepliski teaches in Figure 1, a ridge device wound on a roll (Column 1, Lines 16-18) that has a length of at least about 15.24 meters [50 feet (Column 6, Lines 14-16)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wind the strip on a roll for compact packaging and transport (Column 1, Lines 56-57) and specify a length of at least 15.24 meters in order to provide a ridge material to cover the entire length of the ridge on a standard roof.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,613,165 to Bleil in view of US Patent # 5,947,817 to Morris in further view of US Patent # 11,021,876 to Grubka [filed on 04 December 2018].
Regarding claim 33, Bleil in view of Morris teach a strip of material with a plurality of relief cuts but do not specify the shape of the cuts are diamond shape. However, .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,613,165 to Bleil in view of US Patent # 6,991,535 to Ciepliski.
Regarding claim 23, Bleil teaches in Figure 2, a strip of material (100) [shingle (Column 3, Line 61)] for covering a hip or ridge of a roof (Column 3, Line 47), the material (100) comprising a body [thickness section (Column 3, Lines 61-62)] with an upper surface (Column 3, Line 51) and a lower surface (Column 3, Lines 49-50), wherein the body has an asphalt coating (Column 3, Lines 51-53) on at least the upper surface; and wherein the body includes a plurality of relief cuts (112 and 122) (Column 3, Line 64 and Column 4, Line 12) extending through the material to facilitate folding of the body (Column 4, Line 15). Bleil is silent about the length of the strip. However, Ciepliski teaches in Figure 8, a ridge device (Column 1, Lines 16-17) that has a length of at least about 15.24 meters [50 feet (Column 6, Lines 14-16)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a length of at least 15.24 meters in order to provide a ridge material to cover the entire length of the ridge on a standard roof.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635